DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to applicant’s communication of 12/27/2021.  Currently claims 3-6, 47-52 are rejected below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cespedes (US 2004/0068190).  
Cespedes discloses a long, thin, flexible medical apparatus (figures 1-6B)  comprising: an elongate body portion (12) of flexible material, the body portion with a proximal end and a distal end; a handle portion (end near 20) fixed to the proximal end of the body portion; and a distal tip portion (near 18) fixed to the distal end of the body portion wherein the body portion and the distal tip portion together form a long, thin, flexible structure with a length for being selectively received into a passageway of a 
Concerning claim 3 and the body portion and the distal tip portion of the apparatus have lateral dimensions sufficient to prevent retraction of the body portion; and an ablility to insert and withdraw the body portion in relation to the passageway in the lumen of the gastric tube (note examiner is of the position that the only positively claimed structures are that of the “flexible medical apparatus” and not the “gastric tube lumen”, examiner is of the position that the positively claimed structures of Cespedes are taught and the prior art would be capable of the funcational limitations of the amended claims, note lateral dimensions of Cespedes as shown in figure 6a-6b in relation to tube 66/68).
Concerning claim 4 and the body portion and the distal tip portion of the apparatus have lateral dimensions sufficient to prevent retraction of the body portion and the distal tip portion when the body portion and the distal tip portion have been received into the lumen of the gastric tube and a compromise develops in the lumen of the gastric tube along the length of the long, thin, flexible structure (note lateral dimensions of Cespedes as shown in figure 6a-6b in relation to tube 66/68).
Concerning claim 5 and a pH indicator sensor array retained by the long, thin, flexible structure formed by the body portion and the distal tip portion wherein the pH indicator sensor array comprises a first pH indicator sensor with a pH indicator.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 5-6, 47-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cespedes (US 2004/0068190) in view of Grigoriou (WO 2012/046087 A1).
Cespedes discloses the claimed invention except for the multiple color changing pH sensors.  Grigoriou teaches that it is known to use multiple color changing pH sensors as set forth in abstract and paragraphs at pages 4-6 discussion of the pH tape to provide a means to determine if the device has come into contact with acidic or alcalic/neutral pH fluids in the alimentary tract.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Cespedes with multiple color changing pH sensors as taught by Grigoriou, since such a modification would provide the system with multiple color changing pH sensors for providing a means to determine if the device has come into contact with acidic or alcalic/neutral pH fluids in the alimentary tract.
Concerning claims 5-6, the first and second pH indicator sensors calibrated to exhibit a verifiable color change in response to contact with a predetermined subject fluid (gastric/lung) (see disclosure of Grigoriou abstract and paragraphs at pages 4-6 discussion of the pH tape to provide a means to determine if the device has come into contact with acidic or alcalic/neutral pH fluids in the alimentary tract).
Concerning claims 47-51, examiner is of the position that only the “flexible apparatus” or body portion is positively claimed not the gastric tube; and the newly added claims are positive limitations drawn to the length and gauge measurement of the “flexible apparatus” (body portion).  Examiner is of the position that if not inherent in the prior art of record than a PHOSITA would know to construct the length of the device between 4FR and 18FR and 6 inches to 6 feet.  Examiner is of the position that these are well known sizes to construct medical tubular bodies of for the intended use to treat a patient. 6 inches to 6 feet is well known size of environments/distances that a tube must travel to reach a patient target zone, and 4FR to 14FR are ISO recognized standards that are known to construct tubular body for medical treatment of that gauge.
In re Rose, 105 USPQ 237 (CCPA 1955).
Concerning claim 50 it is examiners position that the length of the gastric tube has not been specified rather that the body portion doesn’t exceed that length, it is examiners position that a short known tube to a PHOSITA would not exceed a longer known gastric tube length of a PHOSITA.  Examiner is of the position that a PHOSITA would know to have a shorter inner tube so as not to project from the outer tube and cause damage or inaccurate location of the inner tube outside the outer tube.
Concerning claim 51, it is examiners position that a PHOSITA would know to make the lengths approximately equal in order to locate the inner tube at the distal most end of the outer tube, examiner is of the position that adjusting the size/length of the inner tube (and relative to the outer tube) in known to a PHOSITA in order to accurately locate the inner tube to a desired location within the outer tube.
Concerning claim 52 and the “sheath” note bands 30 of Cespedes or outermost surface of the prior art of record that would be considered a “sheath’ in the broadest reading of the term.

Allowable Subject Matter
Claims 1-2, 7-14 and 19-35, and 46 are allowed.

	Further claims 15-18 and 36 has been withdrawn and has not been considered by the examiner.

Response to Arguments
Applicant's arguments filed 12/27/2021 have been fully considered but they are not persuasive. Concerning amended claim 3-6, 47-52 examiner is of the position that the claims do not overcome the .  
    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180.  The examiner can normally be reached on M-F 9-5 EST (FLEX).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP A GRAY/Primary Examiner, Art Unit 3783